Title: To Thomas Jefferson from William Short, 22 March 1787
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris March 22. 1787

Yours of the 15th. from Lyons arrived here on sunday last, and gave great pleasure to all your friends, to me a double portion because it shewed you were pleased with your journey and because it furnished me details on the country you passed through of which I was very desirous to be informed. I hope you will be so good as to continue them. Should I ever be able to make the same trip, they will be to me an useful guide. Should I not, they will be pleasing and useful information. The objects you propose to your attention are precisely those which, in my mind are the most worthy of it. As to manufactures they can be little useful to an American and for cabinets of curiosities he who has seen one complete one, has nothing left to see of the kind since he can have no farther curiosity on the subject.
I went to see the Abbés as you desired. They had heard of you from their friends at Lyons and seemed much pleased, with my communications to them of your gratitude. I waited on Mr. de Laye also agreeably to your request. He desires me to assure you how happy he is that his house has been agreeable to you and how much more happy he shall be if you will revisit it when he shall be there. I prepared a great many civil things to say to him of Mde. de laye, and the satisfaction you had recieved from her civilities, but before I had half finished them he skipped over her to a certain groupe in his salon, executed by a great artist and estimated at 60,000.₶ He seems anxious to know what you thought of it, how you liked the arrangement of his estate and his mode of husbandry, to which he seems much attached. I told him you had not had time to enter into any details and that you had seemed perfectly occupied by your gratitude for the bonté extrême of Mde. de laye. She had written him a great many civil things about you, and was au desespoir at having a cold during your short stay, which precluded her from procuring you a greater number of pleasures.
I have complyed with the other directions of your letter also, in presenting your compliments to your friends and more particularly to Mdes. de Tessé and de Tott. They both expressed the greatest satisfaction at hearing from you, and particularly at seeing that they were remembered by you. Their expressions were wound up to fortissimo, reducing them to forte, which I take to be the true tone of their friendship, and I think you may rely on the sincerity  of all they said. Whilst on the subject of Mde. de Tessé, it may be proper to mention to you something of the seeds expected from London. You recollect the letter I wrote to Mr. Ogilvy on that subject, which was solely to desire him to send the box, if in his hands, by the diligence. He acknowleged some time ago the reciept of several of my letters and particularly that, without saying one word of the box of seeds. Before the arrival of his letter Mr. Carnes set out for London. I gave him a memorandum to enquire of Mr. Ogilvy about this box, and if such an one had arrived to have it immediately forwarded by the diligence. Mr. Carnes has only attended to one half of my memorandum, as appears by a letter just recieved from him. He tells me the box has arrived and that he has advised Mr. Ogilvy to look out for a vessel going to Havre, in order to forward it. If one cannot be found soon says he, I shall advise him to forward the box by the diligence, as you seemed very pressing. Was there ever such a bundle of errors one upon another? I have written this morning, being the first post, to beg he will look for no vessel but send the box immediately on here, to your address. I explained all these matters yesterday to Mde. de Tessé. It did not serve, as you may suppose, to heighten her idea of American punctuality.
Since my last the engraver has been busily employed in striking off your maps. He promises the 250 copies shall be delivered without fail the day after to-morrow. His charges are 1. for his work 106₶/, 2. for 250 sheets of paper 60₶/;, 3. for striking them off 37₶ 10s. I find that Mr. de Crevecoeur thinks himself entitled also to one of these maps. I suppose his claim founded on his possession of one of your books and of course good in the equity of the case. If I mistake not I heard you say that a map was destined for each of the copies you had given, and therefore shall deliver it to him or his order.—His third volume has not yet appeared, but he expects it will in time to let him carry some copies of it to America in May.
Mr. Walton who sat out this morning for Havre took charge of the medals for Congress, that is those of Genl. Greene. I have heard nothing farther from the engraver of Genl. Gates’s. I was not certain of my etiquette with respect to Mr. Jay on this occasion. I knew not how to send the medals tout uniment, without saying a word on the subject. Nor did I know whether it would not be presumption in me to address him a letter. However I risqued a short one, and as ‘I have the honor’ ‘and your Excellency’ are as often repeated as there are lines in the letter, I hope it will not be  supposed that I have forgotten the proper distance between him and myself.
Duquesnay was here a few days ago. He says he has put so many engines in motion that he cannot fail of success. Still he is sorry you are not here to countenance his patriotic enterprize. He has begged my protection, which I suppose was to counterbalance Mazzei, who he fears will prejudice his schemes in the view of Mr. de l. f. ‘comme ils sont trés intimément liés ensemble.’ Mazzei has thrown him into some consternation, notwithstanding his certainty of success by demonstrating that there is no geometrical certainty in the case. He has insisted that I should mention to all my friends in America his arrival here, the sensation it has made, notwithstanding the critical moment, as Government was occupied on subjects of a very important nature, and in fine the certain prospect of his succeeding.
Mr. Capitaine’s attorney came here some time ago with powers to recieve the bill of exchange you left for him. He left with me his powers and took the bill of exchange.
In my last I mentioned my letter to M. de Colonia. As yet I have recieved no answer. I have taken no further steps, because as yet M. de Crevecoeur and Mr. Barrett have pressed the matter no further.
I mentioned in a former letter the adjournment of the Assembly to the last of this month. The new elections in April had entirely escaped me; a recollection of that circumstance makes me suppose the adjournment to March a thing of course and of form only.
Most of your friends here enquire of me whether you visited the works of Mount Cenis. I have not been able to satisfy their enquiries. As you said nothing of so important an object, I am rather disposed to imagine you did not visit it. And yet I think you would hardly have left it behind you without casting on it un coup d’oeil.
I forgot to mention that Mr. Carnes informs me in his letter that Colo. Smith told him he should set out for Paris about the 24th. of this month. He says nothing of the object of his journey.
I inclose you Sir three letters, one of which I have read because it was delivered to me open by Petit on my return here from St. Germains. It was brought here with the objects it mentions by a gentleman from Bordeaux. These objects are here in my care. There is also here a large packet, of the size and shape of the memoire of the Hotel Dieu. It was sent by the Swedish Ambassador.  I mention its size that you may let me know whether you chuse it should be sent to you by post. I had doubts on the subject but Mr. Petit insists that it would not be proper to send it by post and I subscribe to his opinion, en attendant cependant vos ordres à cet egard.
Petit tells me that agreeably to your letter he waited on Miss Jefferson, and that she was and is perfectly well. I communicate this circumstance because I am sure of the pleasure it will give you.
Since your departure I have passed my time alternately two or three days at a time here and at St. Germains: yet in such a manner as to neglect nothing. It has been three days since I have returned from thence and do not purpose going there again before monday next. In the interim I hope to have the pleasure of hearing from you. Be persuaded my dear Sir, of the pleasure it will give Your sincerest friend & servant,

W Short

